
	

113 S2876 IS: Emergency Contraception Access and Education Act of 2014
U.S. Senate
2014-09-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS2d Session
		S. 2876
		IN THE SENATE OF THE UNITED STATES
		
			September 18, 2014
			Mrs. Murray (for herself, Mrs. Boxer, Ms. Warren, Mr. Blumenthal, and Mr. Booker) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and Pensions
		
		A BILL
		To establish a public education and awareness and access program relating to emergency
			 contraception.
	
	
		1.Short title
			This Act may be cited as the
		  Emergency Contraception Access and Education Act of 2014.2.FindingsCongress makes the following  findings:(1)Each year 3,400,000 pregnancies, or one-half of all pregnancies, in the United States are
			 unintended, and 4 in 10 of these unintended pregnancies end in abortion.(2)The Food and Drug Administration has declared emergency contraception to be safe and effective in
			 preventing unintended pregnancy for women of reproductive potential and
			 has approved certain forms of emergency contraceptive for unrestricted
			 sale on pharmacy shelves to women of all ages.(3)Research indicates that emergency contraception reduces the risk of pregnancy by up to 95 percent
			 and emergency IUD insertion reduces the risk by 99 percent. Although more
			 effective the sooner it is taken, medical evidence indicates that
			 emergency contraception can be effective up to 5 days after unprotected
			 intercourse or contraceptive failure.(4)Emergency contraception is a responsible means of preventing pregnancy that works like other
			 hormonal contraceptives by suppressing or delaying ovulation, which makes
			 fertilization from unprotected intercourse unlikely if the medication is
			 taken within 120 hours. Emergency contraception does not terminate an
			 established pregnancy.(5)Most brands of emergency contraception consist of the same hormones found in other hormonal birth
			 control.(6)The percentage of sexually experienced women aged 15 to 44 in the United States who have ever used
			 emergency contraception increased from 4.2 percent in 2002 to 11 percent
			 in years 2006 through 2010.(7)A recent study by the Guttmacher Institute demonstrates that the rate of teen pregnancy in the
			 United States has reached a historic low, declining 51 percent since its
			 peak in 1990.	From 2008 to 2010, increasing proportions of women aged 18
			 and 19 reported becoming sexually active, yet fewer of them got pregnant
			 during this time period than in previous studies.  Research suggests that
			 increasing rates of contraceptive use may be associated with the decline
			 in teen pregnancy.(8)Despite an increase in use, significant disparities exist for young, urban, minority women who lack
			 general knowledge about emergency contraception. In fact, 1 in 4 teens
			 remain completely unaware of the method and its use.(9)Although the American College of Obstetricians and Gynecologists (ACOG) recommends that doctors
			 routinely discuss emergency contraception with women of reproductive age
			 during their clinical visits only half of obstetricians/gynecologists
			 offer emergency contraception to all of their patients in need suggesting
			 that greater provider and patient awareness and education is needed.(10)Nearly 1 out of 5 American women is a victim of rape. It is estimated that 25,000 to 32,000 women
			 become pregnant each year as a result of rape, half of whom choose to
			 terminate their pregnancy. The risk of pregnancy after sexual assault has
			 been estimated to be 4.7 percent in adult survivors who were not protected
			 by some form of contraception at the time of the attack.  If used
			 correctly, emergency contraception could help many of these rape survivors
			 avoid the additional trauma of facing an unintended pregnancy.(11)Only 18 States and the District of Columbia require hospital emergency rooms to provide emergency
			 contraception-related services to survivors of sexual assault.  Of those,
			 only 13 States and the District of Columbia require hospital emergency
			 rooms to provide emergency contraception upon request to survivors of
			 sexual assault.  Nine States have adopted restrictions on emergency
			 contraception, and six States explicitly allow pharmacists to refuse to
			 dispense emergency contraception.(12)In light of their safety and efficacy, the American Medical Association, American Academy of
			 Pediatrics, American Women’s Medical Association, Society for Adolescent
			 Medicine, and the American College of Obstetricians and Gynecologists have
			 endorsed more widespread availability of emergency contraceptives.(13)Healthy People 2020, published by the Office of Disease Prevention and Health Promotion (ODPHP),
			 establishes a 10-year national public health goal of increasing the
			 proportion of publicly funded health care providers who provide emergency
			 contraception to their patients, and reducing the number of unintended
			 pregnancies by 10 percent.(14)Public awareness campaigns targeting women and health care providers will help remove many of the
			 barriers to emergency contraception and will help bring this important
			 means of pregnancy prevention to women in the United States.3.DefinitionsIn this Act:(1)Emergency contraceptionThe term emergency contraception means a drug or device (as such terms are defined in section 201 of the Federal Food, Drug, and
			 Cosmetic Act (21 U.S.C. 321)), or drug regimen that—(A)is used postcoitally;(B)prevents pregnancy primarily by preventing or delaying ovulation, and does not terminate an
			 established pregnancy; and(C)is approved by the Food and Drug Administration.(2)Health care providerThe term health care provider means an individual who is licensed or certified under State law to provide health care services
			 and who is operating within the scope of such license. Such term shall
			 include a pharmacist.(3)HospitalThe term hospital means—(A)a hospital as defined in section 1861(e) of the Social Security Act (42 U.S.C. 1395x(e)); and(B)a critical access hospital as defined in section 1861(mm)(1) of such Act (42 U.S.C. 1395x(mm)(1)).(4)Institution of higher educationThe term institution of higher education has the meaning given such term in section 101(a) of the Higher Education Act of 1965 (20 U.S.C.
			 1001(a)).(5)SecretaryThe term Secretary means the Secretary of Health and Human Services.(6)Sexual assault(A)In generalThe term sexual assault means a sexual act (as defined in subparagraphs (A) through (C) of section 2246(2) of title 18,
			 United States Code) where the victim involved does not consent or lacks
			 the capacity to consent.(B)Application of provisionsThe definition in subparagraph (A) shall apply to all individuals.4.Survivors of sexual assault; provision by hospitals of emergency contraception without charge(a)In generalFederal funds may not be provided to a hospital under title XVIII of the Social Security Act (42
			 U.S.C. 1395 et seq.) or to a State, with respect to services of a
			 hospital, under title XIX of such Act (42 U.S.C.  1396 et seq.), unless
			 such hospital complies with the conditions specified in subsection (b) in
			 the case of—(1)any woman who arrives at the hospital and states that she is a victim of sexual assault, or is
			 accompanied by someone who states she is a victim of sexual assault; and(2)any woman who arrives at the hospital whom hospital personnel have reason to believe is a victim of
			 sexual assault.(b)Assistance for victimsThe conditions specified in this subsection regarding a hospital and a woman described in
			 subsection (a) are as follows:(1)The hospital promptly provides the woman with medically and factually accurate and unbiased written
			 and oral information about emergency contraception, including information
			 explaining that—(A)emergency contraception has been approved by the Food and Drug Administration as an
			 over-the-counter medication for all women without age restrictions and is
			 a safe and effective way to prevent pregnancy after unprotected
			 intercourse or contraceptive failure if taken in a timely manner;(B)emergency contraception is more effective the sooner it is taken; and(C)emergency contraception does not cause an abortion and cannot interrupt an established pregnancy.(2)The hospital promptly offers emergency contraception to the woman, and promptly provides such
			 contraception to her at the hospital on her request.(3)The information provided pursuant to paragraph (1) is in clear and concise language, is readily
			 comprehensible, and meets such conditions regarding the provision of the
			 information in languages other than English as the Secretary may
			 establish.(4)The services described in paragraphs (1) through (3) are not denied because of the inability of the
			 woman or her family to pay for the services.(c)Effective date; agency criteriaThis section shall take effect upon the expiration of the 180-day period beginning on the date of
			 the enactment of this Act. Not later than 30 days prior to the expiration
			 of such period, the Secretary shall publish in the Federal Register
			 criteria for carrying out this section.5.Emergency contraception education and information programs(a)Emergency contraception public education program(1)In generalThe Secretary, acting through the Director of the Centers for Disease Control and Prevention, shall
			 develop and disseminate to the public information on emergency
			 contraception.(2)DisseminationThe Secretary may disseminate information on emergency contraception under paragraph (1) directly
			 or through arrangements with health agencies, professional and nonprofit
			 organizations, consumer groups, institutions of higher education, clinics,
			 the media, and Federal, State, and local agencies.(3)InformationThe information on emergency contraception disseminated under paragraph (1) shall include, at a
			 minimum, the most current evidence-based and evidence-informed standards
			 of care with respect to emergency contraception and an explanation of the
			 proper, use, safety, efficacy, counseling and availability of such
			 contraception.(b)Emergency contraception information program for health care providers(1)In generalThe Secretary, acting through the Administrator of the Health Resources and Services Administration
			 and in consultation with major medical and public health organizations,
			 shall develop and disseminate to health care providers information on
			 emergency contraception.(2)InformationThe information disseminated under paragraph (1) shall include, at a minimum—(A)information describing the most current evidence-based and evidence-informed standards of care,
			 proper use, safety, efficacy, counseling and availability of emergency
			 contraception;(B)a recommendation regarding the use of such contraception in appropriate cases;(C)recommendation for health care providers working in emergency rooms to consult with survivors of
			 sexual assault once clinically stable regarding options for emergency
			 contraception and to provide any necessary follow-up care and referral
			 services;  and(D)information explaining how to obtain copies of the information developed under subsection (a) for
			 distribution to the patients of the providers.(c)Authorization of appropriationsThere are authorized to be appropriated to carry out this section, such sums as may be necessary
			 for each of the fiscal years 2014 through 2018.
			
